Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Application filed  on 3/11/2021
Claims 1-22 have been submitted for examination
Claims 1-22 have been allowed
Allowable Subject Matter
1.	Claims 1-22 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  a memory system includes a nonvolatile memory, a random access memory and a controller. When writing n-1 data portions of a 5 first unit that are included in n-1 error correction code frames of a first size, respectively, in the nonvolatile memory, the controller generates a second error correction code that constitutes an error correction code frame of a second size together with10 the n-1 data portions of the first unit and a second data portion to be written into the nonvolatile memory by encoding the n-1 data portions of the first unit and the second data portion, and writes the second data portion and the second error correction code into the15 nonvolatile memory. 

The prior art of record for example Chang et al. US publication no. 2010/0241930 teaches an error correction device is provided. The error correction device includes a code storage unit where a plurality of error correction codes are stored, a first error correction unit to correct a data error detected from input data by using one of a plurality of error correction codes and to output correction data, a buffer to store the correction data, and a second error correction unit to generate a new correction code from the correction data, to compare another of a plurality of error correction codes with the new correction code and to output a comparison result.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory system comprising: a nonvolatile memory; a random access memory; and 5a controller configured to control the nonvolatile memory and the random access memory, wherein the controller is configured to: generate a first error correction code that constitutes an error correction code frame of a first 10size together with a data portion of a first unit to be written into the nonvolatile memory by encoding the data portion of the first unit, write the data portion of the first unit into the nonvolatile memory, and write the first error correction code into the 15nonvolatile memory or store the first error correction code in the random access memory; and when writing n-l data portions of the first unit that are included in n-1 error correction code frames of the first size, respectively, in the nonvolatile 20memory, generate a second error correction code that constitutes an error correction code frame of a second size together with the n-l data portions of the first unit and a second data portion to be written into the nonvolatile memory by encoding the n-1 data portions of 25the first unit and the second data portion, and write the second data portion and the second error correction code into the nonvolatile memory, wherein n is an integer greater than one.”.
	Claims 2-22 depend from claim 1, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112